Dismissed and
Memorandum Opinion filed September 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00492-CV
____________
 
TAI NGUYEN, Appellant
 
V.
 
ALAN SCHALL, Appellee
 

 
On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 958579
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed February 14, 2011. 
The clerk’s record was filed June 23, 2011.  No reporter’s record has been
filed in this case. The court reporter informed this court that appellant had
not made arrangements for payment for the reporter’s record.  On June 15, 2011,
the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter=s record unless appellant, within 15
days of notice, provided this court with proof of payment for the record.  See
Tex. R. App. P. 37.3(c).  Appellant filed no reply. 
            On July 7, 2011, this court issued an order stating that
unless appellant submitted a brief on or before August 15, 2011, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Boyce, and McCally.